                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                              CENTRAL DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,
                                                        No. 17-cr-3060-LTS
 vs.
                                             REPORT AND RECOMMENDATION
 CHRISTOPHER FUNK,

       Defendant.
                                ____________________


       On November 29, 2018, the above-named defendant appeared before the
undersigned United States Magistrate Judge by consent and, pursuant to Federal Rule of
Criminal Procedure 11, pleaded guilty to Count 1 of the Information, Possession of a
Firearm by a Prohibited Person, in violation of 18 U.S.C. Sections 922(g)(3) and
924(a)(2). Defendant previously pleaded guilty to Counts 1 and 2 of a three-count
Indictment filed on December 20, 2017.
       After cautioning and examining Defendant under oath concerning each of the
subjects mentioned in Rule 11, I determined that Defendant’s decision to plead guilty was
knowledgeable and voluntary, and the offense charged was supported by an independent
basis in fact containing each of the essential elements of the offense.      I therefore
RECOMMEND that the Court ACCEPT Defendant’s guilty plea and adjudge
Defendant guilty.
       At the commencement of the Rule 11 proceeding, I placed Defendant under oath
and explained that if Defendant answered any question falsely, the Government could
prosecute Defendant for perjury or for making a false statement. I also advised Defendant
that in any such prosecution, the Government could use against Defendant any statements
made under oath.
       I then asked Defendant a number of questions to ensure Defendant had the requisite
mental capacity to enter a plea. I elicited Defendant’s full name, age, and extent of
education. I also inquired into Defendant’s history of mental illness; use of illegal and/or
prescription drugs; and use of alcohol. From this inquiry, I determined Defendant was
not suffering from any mental disability that would impair Defendant’s ability to make a
knowing, intelligent, and voluntary guilty plea.
       Defendant acknowledged receipt of a copy of the Information and further
acknowledged that Defendant had fully discussed the Information with Defendant’s
counsel. Defendant acknowledged that Defendant had fully conferred with Defendant’s
counsel prior to deciding to plead guilty and that Defendant was satisfied with counsel’s
services.
       I fully advised Defendant of all the rights Defendant would be giving up if
Defendant decided to plead guilty, including the following:
       1.     The right to assistance of counsel at every stage of the case;

       2.     The right to a speedy, public trial;

       3.     The right to have the case tried by a jury selected from a cross-section of
              the community;

       4.     That Defendant would be presumed innocent, and would be found not guilty
              unless the Government could prove each and every element of the offense
              beyond a reasonable doubt;

       5.     That Defendant would have the right to see and hear all of the Government’s
              witnesses, and Defendant’s attorney would have the right to cross-examine
              any witnesses called by the Government;




                                             2
      6.     That Defendant would have the right to subpoena witnesses to testify at the
             trial, and if Defendant could not afford to pay the costs of bringing these
             witnesses to court, then the government would pay those costs;

      7.     That Defendant would have the privilege against self-incrimination: i.e.,
             Defendant could choose to testify at trial, but need not do so; if Defendant
             chose not to testify, then the Court would instruct the jury that it could not
             draw any adverse inference from Defendant’s decision not to testify; and

      8.     That any verdict by the jury would have to be unanimous.

      I explained that if Defendant pleaded guilty, Defendant would be giving up all of
these rights, there would be no trial, and Defendant would be adjudged guilty just as if
Defendant had gone to trial and a jury returned a guilty verdict against Defendant.
      • Proposed Sentencing Agreement
      I determined that Defendant was pleading guilty pursuant to a Proposed Sentencing
Agreement between the United States Attorney’s Office and Defendant (“the sentencing
agreement”). After confirming that a copy of the written sentencing agreement was in
front of Defendant and Defendant’s counsel, I determined that Defendant understood the
terms of the sentencing agreement. I summarized the sentencing agreement, and made
certain Defendant understood its terms.
      • Dismissal of Charge
      I explained that the sentencing agreement provides for dismissal of Count 3 of the
December 20, 2017 Indictment if Defendant pleads guilty to Count 1 of the Information,
and that a district judge will decide whether or not to accept the sentencing agreement.
If the district judge decides to reject the sentencing agreement, then Defendant will have
an opportunity to withdraw the guilty plea and instead plead not guilty.
      • Elements of Crime and Factual Basis
      I summarized the charges against Defendant, and listed the elements of the crime
charged. I determined that Defendant understood each and every element of the crime,


                                            3
and Defendant’s counsel confirmed that Defendant understood each and every element of
the crime charged. For the offense to which Defendant was pleading guilty, I elicited a
full and complete factual basis for all elements of the crime charged in the Information.
Defendant’s attorney indicated that the offense to which Defendant was pleading guilty
was factually supported.
      • Sentencing
      The Parties agree that Defendant’s sentence on Count 1 should be 156 months. I
explained that although the Parties agree that this sentence is appropriate, the district
court is not bound by the recommendation, and Defendant is not allowed to withdraw his
guilty plea if the sentence imposed is different from the recommendation. I explained to
Defendant that the district judge will determine the appropriate sentence at the sentencing
hearing using the advisory United States Sentencing Guidelines to calculate Defendant’s
sentence. I explained that the sentence imposed might be different from what the advisory
guidelines suggested it should be and may be different from what Defendant’s attorney
had estimated. I also explained that if the mandatory minimum sentence applies, the
sentencing judge cannot sentence Defendant to a sentence below fifteen years in prison
on Count 1, which is the statutory mandatory minimum, even if the judge wants to.
      I explained that a probation officer will prepare a written presentence investigation
report and that Defendant and Defendant’s counsel will have an opportunity to read the
presentence report before the sentencing hearing and will have the opportunity to object
to the contents of the report. I further explained that Defendant and Defendant’s counsel
will be afforded the opportunity to present evidence and be heard at the sentencing
hearing.
      I advised Defendant of the consequences of the guilty plea, including the possible
mandatory minimum term of imprisonment, the maximum term of imprisonment, the
maximum term of supervised release, and the maximum fine. Specifically, I advised



                                            4
Defendant that Count 1 of the Information is punishable by (1) up to ten years in prison
without the possibility of parole; (2) a period of supervised release following prison of
not more than three years; and (3) a fine of not more than $250,000. I further advised
Defendant that if the Court finds Defendant has three previous convictions for a violent
felony or a serious drug offense, or both, committed on occasions different from one
another, then pursuant to 18 U.S.C. § 924(e)(1), Count 1 of the Information is punishable
by a mandatory minimum sentence of 15 years in prison and the following maximum
penalties: (1) not more than life in prison without the possibility of parole; (2) a period
of supervised release following prison of not more than five years; and (3) a fine of not
more than $250,000.
       I explained that the Court will impose conditions of supervised release, and that if
Defendant violates a condition of supervised release, then the Court could revoke
Defendant’s supervised release and require Defendant to serve all or part of the term of
supervised release in prison, without credit for time previously served on supervised
release. I advised Defendant that regardless of the sentence imposed, there would be no
possibility of parole. I also advised Defendant that the Court will impose a mandatory
special assessment of $100.00, which Defendant must pay. I advised Defendant of the
collateral consequences of pleading guilty. Defendant acknowledged understanding all
of the above consequences.
       • Waiver of Appeal
       I explained that Defendant has waived his right to appeal, except under the limited
circumstances set forth in paragraph 22 of the sentencing agreement. The Government
retains its right to appeal the sentence in this case.
       Defendant confirmed that the decision to plead guilty was voluntary; was not the
result of any promises; and was not the result of anyone threatening, forcing, or
pressuring Defendant to plead guilty. I explained that after the district judge accepts



                                              5
Defendant’s guilty plea, Defendant will have no right to withdraw the plea at a later date,
even if the sentence imposed is different from what Defendant anticipated.
       Defendant confirmed that Defendant still wished to plead guilty, and Defendant
pleaded guilty to Count 1 of the Information.
       I find the following with respect to the guilty plea:
       1.     Defendant’s plea is voluntary; knowing; not the result of force, threats or
              promise; and Defendant is fully competent.

       2.     Defendant is aware of the minimum and maximum punishment for the count
              to which he pleads guilty.

       3.     Defendant knows of and voluntarily waives Defendant’s jury trial rights.

       4.     There is a factual basis for the plea.

       5.     Defendant is guilty of the crime to which Defendant pleaded guilty.

       I explained that the Parties have fourteen (14) days from the filing of this Report
and Recommendation to file any objections to my findings, and that if no objections are
made, then the district judge may accept Defendant’s guilty plea by simply entering a
written order doing so. 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b). But see, United
States v. Cortez-Hernandez, 673 Fed. App’x 587, 590-91 (8th Cir. 2016) (per curiam)
(suggesting that a Defendant may have the right to de novo review of a magistrate judge’s
recommendation to accept a plea of guilty even if no objection is filed). The district court
judge will undertake a de novo review of the Report and Recommendation if a written




                                             6
request for such review is filed within fourteen (14) days after this Report and
Recommendation is filed.


DONE AND ENTERED at Cedar Rapids, Iowa, this 29th day of November, 2018.




                                    ________________________________
                                    Mark A. Roberts
                                    United States Magistrate Judge
                                    Northern District of Iowa




                                       7
